Determination of respondent New York City Housing Authority, dated August 3, 2011, which terminated petitioner’s tenancy on the grounds of nondesirability and breach of respondent’s rules and regulations, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Cynthia S. Kern, J.], entered January 12, 2012), dismissed, without costs.
Respondent’s determination is supported by substantial evidence, including that petitioner’s female companion, on two occasions, sold heroin to a confidential police informant from petitioner’s apartment. Upon execution of a search warrant, police recovered 52 glassine envelopes of heroin, quantities of another controlled substance, and a large amount of cash from petitioner’s bedroom (see Matter of Zimmerman v New York City Hous. Auth., 84 AD3d 526 [1st Dept 2011]). The finding that the woman was an unauthorized occupant of the apartment is also supported by substantial evidence, including mail addressed to her there. The Hearing Officer’s decision not to credit petitioner’s testimony that she did not live there and that he was unaware of her illegal activity, is entitled to deference (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]).
Under the circumstances presented, the penalty of termination does not shock our sense of fairness (see e.g. Matter of Smith v New York City Hous. Auth., 40 AD3d 235 [1st Dept 2007], lv denied 9 NY3d 816 [2007]; Matter of Satterwhite v *450Hernandez, 16 AD3d 131 [1st Dept 2005]). Concur—Friedman, J.E, Acosta, Moskowitz, Manzanet-Daniels and Clark, JJ.